By Law, C. J.
Ln actions on the covenant of warranty, the constant rule of this court, has been, to ascertain damages, by the value of the land, at the time of eviction, though the British rule is to give the consideration of the deed. The diversity in this respect, between the British practice and ours, is undoubtedly founded in the permanent worth of their lands, as an old country, and the increasing worth of ours, as a new country. And it is supposed that the purchaser goes on, improves and makes the land better till he is evicted. But query, whether this reasoning will apply to an action brought on the covenant of seisin; for in that case the purchaser does not wait till he is evicted, but brings his action immediately Upon discovery that his title is defective; and it is presumed he will immediately acquaint himself with the strength of his title.
The jury computed the damages by the latter rule, and returned a verdict which was accepted by the whole court.